TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00136-CV



                                      B. N. V. P., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-FM-16-003035, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant B.N.V.P. appeals from the trial court’s final order terminating her parental

rights to her three children. See Tex. Fam. Code § 161.001. Following a bench trial, the trial court

entered judgment in accordance with its finding by clear and convincing evidence that statutory

grounds existed for terminating B.N.V.P.’s parental rights and that termination was in the children’s

best interest. See id. § 160.001(b)(1)(O), (2).

               B.N.V.P.’s court-appointed counsel has filed a brief concluding that the appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967) (if court-appointed

counsel determines appeal is wholly frivolous, he should advise court, request permission to

withdraw, and file brief referring to anything in record that might arguably support appeal);

In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure

in appeals from termination of parental rights because it “strikes an important balance between the
defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (cleaned up)). The brief meets the requirements of Anders by presenting a

professional evaluation of the record demonstrating that there are no arguable grounds for reversal

to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in parental-termination case). B.N.V.P.’s counsel has certified to this Court that he provided

B.N.V.P. with a copy of the brief, informed her of her right to file a pro se brief, and provided her

with a copy of the record. The Department did not file a brief in response, and no pro se brief has

been filed to date.

               We have conducted a full examination of all of the proceedings to determine whether

the appeal is wholly frivolous, as we must when presented with an Anders brief. See Penson v. Ohio,

488 U.S. 75, 80 (1988). After reviewing the record and the Anders brief, we find nothing in the

record that would arguably support an appeal. We agree with B.N.V.P.’s counsel that the appeal is

frivolous and without merit, and we therefore affirm the order terminating B.N.V.P.’s parental rights.

We deny counsel’s motion to withdraw, included within the brief.1




       1
          The Texas Supreme Court has held that the right to counsel in suits seeking the termination
of parental rights extends to “all proceedings in [the Texas Supreme Court], including the filing of
a petition for review.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016) (per curiam). Accordingly,
counsel’s obligation to B.N.V.P. has not yet been discharged. See id. If after consulting with
counsel B.N.V.P. desires to file a petition for review, counsel should timely file with the supreme
court “a petition for review that satisfies the standards for an Anders brief.” See id.

                                                  2
                                          __________________________________________
                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: August 2, 2018




                                             3